DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-3, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Buras et al. (U.S. Patent Application Publication No. 2018/0225993 A1) in view of Johnson et al. (U.S. Patent Application Publication No. 2016/0074011 A1).
6.	Regarding Claim 1, A health exam guidance system comprising: (Abstract reciting “A medical guidance system providing real-time, three-dimensional (3D) augmented reality (AR) feedback guidance to a novice user of medical equipment having limited medical training, to achieve improved diagnostic or treatment outcomes.”)	a display device configured to present virtual content to a user; (paragraph [0009] reciting “In one embodiment, the present invention comprises a medical guidance system (100) for providing real-time, three-dimensional (3D) augmented reality (AR) feedback guidance in the use of a medical equipment system (200), the medical guidance system comprising: a medical equipment interface to a medical equipment system (200), wherein said medical equipment interface is capable of receiving data from the medical equipment system during a medical procedure performed by a user; an augmented reality user interface (ARUI) (300) for presenting data pertaining to both real and virtual objects to the user during at least a portion of the performance of the medical procedure;”) 	one or more examination devices or sensors configured to collect data related to a medical exam; (paragraph [0067] reciting “As shown in FIG. 2, a 3D guidance system (3DGS) 400 may map the space for the medical procedure and may track the movement of a portion of the medical device system 100 by a novice user (50) as he or she performs a medical procedure. In one nonlimiting example, the 3DGS 400 track the movement of the probe 215 of the ultrasound system 210, which is used to obtain images.” 	Ultrasound probe 215 corresponds to one or more sensors used to collect data, for example, ultrasound images.) 	one or more processors; (see FIG. 1 wherein computer 700 has processors.
	paragraph [0046] reciting “Referring again to FIG. 1, software interfaces between the various components of the system 100 are included to allow the system components 200, 300, etc. to function together. A computer 700 is provided that includes the software interfaces as well as various other computer functionalities (e.g., computational elements, memory, processors, input/output elements, timers, etc.”)	one or more computer storage media storing computer readable instructions which, when executed by the one or more processors, cause the one or more processors to perform operations comprising: (paragraph [0029] reciting “In one embodiment, system also includes an ARUI interface (not shown) to facilitate communication between the headset and the computer 700. The interface may be located in computer 700 or ARUI 300, and may comprise software, firmware, hardware, or combinations thereof”;
paragraph [0046] reciting “Referring again to FIG. 1, software interfaces between the various components of the system 100 are included to allow the system components 200, 300, etc. to function together. A computer 700 is provided that includes the software interfaces as well as various other computer functionalities (e.g., computational elements, memory, processors, input/output elements, timers, etc.).”)	accessing a set of exam instructions for the determined type of medical exam; (paragraph [0066] reciting “Information on a variety of procedures that may be performed by novice user 50 may be provided by Library 500, which in some embodiments may be stored on a cloud-based server as shown in FIG. 2. In other embodiments, the information may be stored in a conventional memory storage unit. In one embodiment, the library 500 may obtain and display via the ARUI 300 an electronic medical procedure 530, which may include displaying step-by-step written, visual, audio, and/or tactile instructions for performing the procedure.”)	generating one or more virtual elements related to a desired maneuver indicated by the accessed set of exam instructions; (paragraph [0066] reciting “Information on a variety of procedures that may be performed by novice user 50 may be provided by Library 500, which in some embodiments may be stored on a cloud-based server as shown in FIG. 2. In other embodiments, the information may be stored in a conventional memory storage unit. In one embodiment, the library 500 may obtain and display via the ARUI 300 an electronic medical procedure 530, which may include displaying step-by-step written, visual, audio, and/or tactile instructions for performing the procedure.”;
paragraph [0075] reciting “In one embodiment, the novice user's performance may be tracked over time to determine areas in which the novice user repeatedly fails to implement previously provided feedback. In such cases, training exercises may be generated for the novice user focusing on the specific motions or portions of the medical procedure that the novice user has failed to correct, to assist the novice user to achieve improved results. For example, if the novice user fails to properly adjust the angle of an ultrasound proper at a specific point in a medical procedure, the MLM 600 and/or computer 700 may generate a video for display to the user that this limited to the portion of the procedure that the user is performing incorrectly. …”;
paragraph [0162] reciting “109. The method of claim 101, wherein providing at least one of the real-time position-based 3D AR feedback and the real-time output-based 3D AR feedback to the user comprises providing a feedback selected from: 	paragraph [0163] reciting “a virtual prompt indicating a movement correction to be performed by a user;”;
paragraph [0164] reciting “a virtual image or video instructing the user to change the orientation of a probe to match a desired orientation;”;	paragraph [0165] reciting “a virtual image or video of a correct motion path to be taken by the user in performing a medical procedure;”;
paragraph [0166] reciting “a color-coded image or video indicating correct and incorrect portions of the user's motion in performing a medical procedure;”)
and instructing the display device to present the one or more virtual elements to the user in an augmented reality environment or in a mixed reality environment. (paragraph [0170] reciting “110. The method of claim 101, wherein providing at least one of the real-time position-based 3D AR feedback and the real-time output-based 3D AR feedback comprises providing both of the real-time position-based 3D AR feedback and the real-time output-based 3D AR feedback to the user.”;
paragraph [0171] reciting “111. The method of claim 101, wherein providing at least one of the real-time position-based 3D AR feedback and the real-time output-based 3D AR feedback comprises providing said at least one feedback to a head mounted display (HMD) worn by the user.”)
While not explicitly disclosed by Buras, Johnson discloses determining a type of medical examination desired; (paragraph [0372] reciting “In some embodiments, the software can further include a module for assisting in the deployment of the implant. As described above, the user can select a medical procedure from a list or menu, at either the prompting of the software, or by manually selecting the option from a menu.”;
paragraph [0373] reciting “Each preprogrammed medical procedure includes information regarding the standard procedure steps, including for example, the access points, the typical routes of navigation, the equipment required or recommended, and information regarding the echogenic implant, including models of the implant and color sections or other identification designations described above. The user can be presented with a plurality of fields which each present one aspect of the medical procedure. For example, one field can present access points and can present as a default the most common access point typically used in the medical procedure. If the user desires to use a different access point, …”)	It would have been obvious to a person of ordinary skills in the art before the effective filing date of the claimed invention to modify Buras with Johnson so that the medical procedures in Buras can be selected individually.  Buras already discloses obtaining electronic medical procedures for one or more medical procedures (Buras at paragraph [0039]) but Buras does not disclose how to match up the proper electronic medical instructions with a specific medical procedure, such as a first medical procedure (Buras at paragraph [0152]).  Johnson fills this need by allowing user to select medical procedure from a menu/list and then to acquire preprogrammed data based on the selected medical procedure from the menu/list.  Therefore, it would have been beneficial to modify Buras with Johnson so that the medical procedure can be selected and preprogrammed electronic medical instruction in library 500 can be retrieved by the ARUI and displayed for that selected medical procedure.
7.	Regarding Claim 2, Buras further discloses The health exam guidance system of claim 1, wherein the one or more processors are further configured to perform operations comprising: collecting initial data from the one or more examination devices or sensors; (paragraph [0037] reciting “In one embodiment of the invention, the 3DGS 400 tracks the user's movement of an ultrasound probe (provided as part of medical equipment system 200) relative to the body of the patient in a defined examination area or room. The path and position or orientation of the probe may be compared to a desired reference path and position/orientation (e.g., that of an expert user such as a physician or ultrasound technician during the examination of a particular or idealized patient for visualizing a specific body structure). This may include, for example, an examination path of an expert user for longitudinal or cross-sectional visualization of a carotid artery of a patient using the ultrasound probe.”  	Probe movement is detected and compared to reference procedure.)
	applying the initial data to an initial computational model to determine a next desired maneuver for the determined type of medical examination; (paragraph [0038] reciting “Differences between the path and/or position/orientation of the probe during an examination performed by a novice user in real-time, and an idealized reference path or position/orientation (e.g., as taken during the same examination performed by an expert), may be used to provide real-time 3D AR feedback to the novice user via the ARUI 300. This feedback enables the novice user to correct mistakes or incorrect usage of the medical equipment and achieve an outcome similar to that of the expert user. The real-time 3D AR feedback may include visual information (e.g., a visual display of a desired path for the novice user to take with the probe, a change in the position or orientation of the probe, etc.), tactile information (e.g., vibrations or pulses when the novice user is in the correct or incorrect position), or sound (e.g., beeping when the novice user is in the correct or incorrect position).”  First a path of the probe is compared to reference probe to detect whether it is correctly done.)
	continuing to collect additional data from the one or more examination devices or sensors; (paragraph [0038] reciting “Differences between the path and/or position/orientation of the probe during an examination performed by a novice user in real-time, and an idealized reference path or position/orientation (e.g., as taken during the same examination performed by an expert), may be used to provide real-time 3D AR feedback to the novice user via the ARUI 300. This feedback enables the novice user to correct mistakes or incorrect usage of the medical equipment and achieve an outcome similar to that of the expert user. The real-time 3D AR feedback may include visual information (e.g., a visual display of a desired path for the novice user to take with the probe, a change in the position or orientation of the probe, etc.), tactile information (e.g., vibrations or pulses when the novice user is in the correct or incorrect position), or sound (e.g., beeping when the novice user is in the correct or incorrect position).”  
Next the orientation/position of probe is compared with reference orientation/position.)
	and updating the initial computational model based on the additional data to produce a revised computational model to determine the next desired maneuver for the determined type of medical examination. (paragraph [0038] reciting “Differences between the path and/or position/orientation of the probe during an examination performed by a novice user in real-time, and an idealized reference path or position/orientation (e.g., as taken during the same examination performed by an expert), may be used to provide real-time 3D AR feedback to the novice user via the ARUI 300. This feedback enables the novice user to correct mistakes or incorrect usage of the medical equipment and achieve an outcome similar to that of the expert user. The real-time 3D AR feedback may include visual information (e.g., a visual display of a desired path for the novice user to take with the probe, a change in the position or orientation of the probe, etc.), tactile information (e.g., vibrations or pulses when the novice user is in the correct or incorrect position), or sound (e.g., beeping when the novice user is in the correct or incorrect position).”  
	The computational model are the virtual AR feedbacks that are displayed if the path and position/orientation are not correct.  Thus if the path is correct, the computation model advances to the position/orientation comparison and if that’s correct then the computational model is revised to throw no errors/or move on from path/position/orientation related comparisons.)8.	Regarding Claim 3, Buras further discloses The health exam guidance system of claim 2, wherein, responsive to the collection of additional data from the one or more examination devices or sensors, the one or more processors are further configured to perform operations comprising of one or more from the group consisting of: identifying a relevant position of an examinee; (paragraph [0154] reciting “104. The method of claim 103, wherein sensing real-time user positioning data comprises sensing real-time movement by the user of an ultrasound probe relative to the body of a patient.”  Movement of probe relative to a body means the body position must also be known.) and identifying one or more relevant landmarks of the examinee.
9.	Regarding Claim 8, Buras further discloses The health exam guidance system of claim 1, further comprising: a remote data repository comprising the one or more computer storage media storing the computer readable instructions; and a remote processing module comprising the one or more processors, wherein the one or more processors are configured to perform the operations. (paragraph [0066] reciting “Information on a variety of procedures that may be performed by novice user 50 may be provided by Library 500, which in some embodiments may be stored on a cloud-based server as shown in FIG. 2. In other embodiments, the information may be stored in a conventional memory storage unit. In one embodiment, the library 500 may obtain and display via the ARUI 300 an electronic medical procedure 530, which may include displaying step-by-step written, visual, audio, and/or tactile instructions for performing the procedure.”  Both computer 700 and library can be cloud based and remote.)
10.	Regarding Claim 9, Buras discloses A non-transitory computer-readable medium storing one or more instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: (paragraph [0046] reciting “Referring again to FIG. 1, software interfaces between the various components of the system 100 are included to allow the system components 200, 300, etc. to function together. A computer 700 is provided that includes the software interfaces as well as various other computer functionalities (e.g., computational elements, memory, processors, input/output elements, timers, etc.”;
	paragraph [0029] reciting “In one embodiment, system also includes an ARUI interface (not shown) to facilitate communication between the headset and the computer 700. The interface may be located in computer 700 or ARUI 300, and may comprise software, firmware, hardware, or combinations thereof”)
	accessing a set of exam instructions for the determined type of medical exam; (paragraph [0066] reciting “Information on a variety of procedures that may be performed by novice user 50 may be provided by Library 500, which in some embodiments may be stored on a cloud-based server as shown in FIG. 2. In other embodiments, the information may be stored in a conventional memory storage unit. In one embodiment, the library 500 may obtain and display via the ARUI 300 an electronic medical procedure 530, which may include displaying step-by-step written, visual, audio, and/or tactile instructions for performing the procedure.”)	generating one or more virtual elements related to a desired maneuver indicated by the accessed set of exam instructions; (paragraph [0066] reciting “Information on a variety of procedures that may be performed by novice user 50 may be provided by Library 500, which in some embodiments may be stored on a cloud-based server as shown in FIG. 2. In other embodiments, the information may be stored in a conventional memory storage unit. In one embodiment, the library 500 may obtain and display via the ARUI 300 an electronic medical procedure 530, which may include displaying step-by-step written, visual, audio, and/or tactile instructions for performing the procedure.”;
paragraph [0075] reciting “In one embodiment, the novice user's performance may be tracked over time to determine areas in which the novice user repeatedly fails to implement previously provided feedback. In such cases, training exercises may be generated for the novice user focusing on the specific motions or portions of the medical procedure that the novice user has failed to correct, to assist the novice user to achieve improved results. For example, if the novice user fails to properly adjust the angle of an ultrasound proper at a specific point in a medical procedure, the MLM 600 and/or computer 700 may generate a video for display to the user that this limited to the portion of the procedure that the user is performing incorrectly. …”;
paragraph [0162] reciting “109. The method of claim 101, wherein providing at least one of the real-time position-based 3D AR feedback and the real-time output-based 3D AR feedback to the user comprises providing a feedback selected from: 	paragraph [0163] reciting “a virtual prompt indicating a movement correction to be performed by a user;”;
paragraph [0164] reciting “a virtual image or video instructing the user to change the orientation of a probe to match a desired orientation;”;	paragraph [0165] reciting “a virtual image or video of a correct motion path to be taken by the user in performing a medical procedure;”;
paragraph [0166] reciting “a color-coded image or video indicating correct and incorrect portions of the user's motion in performing a medical procedure;”)
and instructing the display device to present the one or more virtual elements to the user in an augmented reality environment or in a mixed reality environment. (paragraph [0170] reciting “110. The method of claim 101, wherein providing at least one of the real-time position-based 3D AR feedback and the real-time output-based 3D AR feedback comprises providing both of the real-time position-based 3D AR feedback and the real-time output-based 3D AR feedback to the user.”;
paragraph [0171] reciting “111. The method of claim 101, wherein providing at least one of the real-time position-based 3D AR feedback and the real-time output-based 3D AR feedback comprises providing said at least one feedback to a head mounted display (HMD) worn by the user.”)	While not explicitly disclosed by Buras, Johnson discloses determining a type of medical examination desired; (paragraph [0372] reciting “In some embodiments, the software can further include a module for assisting in the deployment of the implant. As described above, the user can select a medical procedure from a list or menu, at either the prompting of the software, or by manually selecting the option from a menu.”;
paragraph [0373] reciting “Each preprogrammed medical procedure includes information regarding the standard procedure steps, including for example, the access points, the typical routes of navigation, the equipment required or recommended, and information regarding the echogenic implant, including models of the implant and color sections or other identification designations described above. The user can be presented with a plurality of fields which each present one aspect of the medical procedure. For example, one field can present access points and can present as a default the most common access point typically used in the medical procedure. If the user desires to use a different access point, …”)	It would have been obvious to a person of ordinary skills in the art before the effective filing date of the claimed invention to modify Buras with Johnson so that the medical procedures in Buras can be selected individually.  Buras already discloses obtaining electronic medical procedures for one or more medical procedures (Buras at paragraph [0039]) but Buras does not disclose how to match up the proper electronic medical instructions with a specific medical procedure, such as a first medical procedure (Buras at paragraph [0152]).  Johnson fills this need by allowing user to select medical procedure from a menu/list and then to acquire preprogrammed data based on the selected medical procedure from the menu/list.  Therefore, it would have been beneficial to modify Buras with Johnson so that the medical procedure can be selected and preprogrammed electronic medical instruction in library 500 can be retrieved by the ARUI and displayed for that selected medical procedure.
11.	Regarding Claim 10, Buras further discloses The non-transitory computer-readable medium of claim 9, wherein the stored instructions, when executed by one or more processors, cause the one or more processors to perform operations further comprising: collecting initial data from the one or more examination devices or sensors; (paragraph [0037] reciting “In one embodiment of the invention, the 3DGS 400 tracks the user's movement of an ultrasound probe (provided as part of medical equipment system 200) relative to the body of the patient in a defined examination area or room. The path and position or orientation of the probe may be compared to a desired reference path and position/orientation (e.g., that of an expert user such as a physician or ultrasound technician during the examination of a particular or idealized patient for visualizing a specific body structure). This may include, for example, an examination path of an expert user for longitudinal or cross-sectional visualization of a carotid artery of a patient using the ultrasound probe.”  	Probe movement is detected and compared to reference procedure.)	applying the initial data to an initial computational model to determine a next desired maneuver for the determined type of medical examination; (paragraph [0038] reciting “Differences between the path and/or position/orientation of the probe during an examination performed by a novice user in real-time, and an idealized reference path or position/orientation (e.g., as taken during the same examination performed by an expert), may be used to provide real-time 3D AR feedback to the novice user via the ARUI 300. This feedback enables the novice user to correct mistakes or incorrect usage of the medical equipment and achieve an outcome similar to that of the expert user. The real-time 3D AR feedback may include visual information (e.g., a visual display of a desired path for the novice user to take with the probe, a change in the position or orientation of the probe, etc.), tactile information (e.g., vibrations or pulses when the novice user is in the correct or incorrect position), or sound (e.g., beeping when the novice user is in the correct or incorrect position).”  First a path of the probe is compared to reference probe to detect whether it is correctly done.)
	continuing to collect additional data from the one or more examination devices or sensors; (paragraph [0038] reciting “Differences between the path and/or position/orientation of the probe during an examination performed by a novice user in real-time, and an idealized reference path or position/orientation (e.g., as taken during the same examination performed by an expert), may be used to provide real-time 3D AR feedback to the novice user via the ARUI 300. This feedback enables the novice user to correct mistakes or incorrect usage of the medical equipment and achieve an outcome similar to that of the expert user. The real-time 3D AR feedback may include visual information (e.g., a visual display of a desired path for the novice user to take with the probe, a change in the position or orientation of the probe, etc.), tactile information (e.g., vibrations or pulses when the novice user is in the correct or incorrect position), or sound (e.g., beeping when the novice user is in the correct or incorrect position).”  
Next the orientation/position of probe is compared with reference orientation/position.)
	and updating the initial computational model based on the additional data to produce a revised computational model to determine the next desired maneuver for the determined type of medical examination. (paragraph [0038] reciting “Differences between the path and/or position/orientation of the probe during an examination performed by a novice user in real-time, and an idealized reference path or position/orientation (e.g., as taken during the same examination performed by an expert), may be used to provide real-time 3D AR feedback to the novice user via the ARUI 300. This feedback enables the novice user to correct mistakes or incorrect usage of the medical equipment and achieve an outcome similar to that of the expert user. The real-time 3D AR feedback may include visual information (e.g., a visual display of a desired path for the novice user to take with the probe, a change in the position or orientation of the probe, etc.), tactile information (e.g., vibrations or pulses when the novice user is in the correct or incorrect position), or sound (e.g., beeping when the novice user is in the correct or incorrect position).”  
	The computational model are the virtual AR feedbacks that are displayed if the path and position/orientation are not correct.  Thus if the path is correct, the computation model advances to the position/orientation comparison and if that’s correct then the computational model is revised to throw no errors/or move on from path/position/orientation related comparisons.)12.	Regarding Claim 11, Buras further discloses The non-transitory computer-readable medium of claim 10, wherein the stored instructions, when executed by one or more processors, cause the one or more processors to perform operations further comprising of one or more from the group consisting of: identifying a relevant position of an examinee; (paragraph [0154] reciting “104. The method of claim 103, wherein sensing real-time user positioning data comprises sensing real-time movement by the user of an ultrasound probe relative to the body of a patient.”  Movement of probe relative to a body means the body position must also be known.) and identifying one or more relevant landmarks of the examinee.13.	Regarding Claim 15, Buras discloses A method, (paragraph [0011] reciting “In one embodiment, the present invention comprises a method for providing real-time, three-dimensional (3D) augmented reality (AR) feedback guidance to a user of a medical equipment system, the method comprising: …”) comprising:
	accessing a set of exam instructions for the determined type of medical exam; (paragraph [0066] reciting “Information on a variety of procedures that may be performed by novice user 50 may be provided by Library 500, which in some embodiments may be stored on a cloud-based server as shown in FIG. 2. In other embodiments, the information may be stored in a conventional memory storage unit. In one embodiment, the library 500 may obtain and display via the ARUI 300 an electronic medical procedure 530, which may include displaying step-by-step written, visual, audio, and/or tactile instructions for performing the procedure.”)
generating one or more virtual elements related to a desired maneuver indicated by the accessed set of exam instructions; (paragraph [0066] reciting “Information on a variety of procedures that may be performed by novice user 50 may be provided by Library 500, which in some embodiments may be stored on a cloud-based server as shown in FIG. 2. In other embodiments, the information may be stored in a conventional memory storage unit. In one embodiment, the library 500 may obtain and display via the ARUI 300 an electronic medical procedure 530, which may include displaying step-by-step written, visual, audio, and/or tactile instructions for performing the procedure.”;
paragraph [0075] reciting “In one embodiment, the novice user's performance may be tracked over time to determine areas in which the novice user repeatedly fails to implement previously provided feedback. In such cases, training exercises may be generated for the novice user focusing on the specific motions or portions of the medical procedure that the novice user has failed to correct, to assist the novice user to achieve improved results. For example, if the novice user fails to properly adjust the angle of an ultrasound proper at a specific point in a medical procedure, the MLM 600 and/or computer 700 may generate a video for display to the user that this limited to the portion of the procedure that the user is performing incorrectly. …”;
paragraph [0162] reciting “109. The method of claim 101, wherein providing at least one of the real-time position-based 3D AR feedback and the real-time output-based 3D AR feedback to the user comprises providing a feedback selected from: 	paragraph [0163] reciting “a virtual prompt indicating a movement correction to be performed by a user;”;
paragraph [0164] reciting “a virtual image or video instructing the user to change the orientation of a probe to match a desired orientation;”;	paragraph [0165] reciting “a virtual image or video of a correct motion path to be taken by the user in performing a medical procedure;”;
paragraph [0166] reciting “a color-coded image or video indicating correct and incorrect portions of the user's motion in performing a medical procedure;”)
and instructing the display device to present the one or more virtual elements to the user in an augmented reality environment or in a mixed reality environment. (paragraph [0170] reciting “110. The method of claim 101, wherein providing at least one of the real-time position-based 3D AR feedback and the real-time output-based 3D AR feedback comprises providing both of the real-time position-based 3D AR feedback and the real-time output-based 3D AR feedback to the user.”;
paragraph [0171] reciting “111. The method of claim 101, wherein providing at least one of the real-time position-based 3D AR feedback and the real-time output-based 3D AR feedback comprises providing said at least one feedback to a head mounted display (HMD) worn by the user.”)
While not explicitly disclosed by Buras, Johnson discloses determining a type of medical examination desired; (paragraph [0372] reciting “In some embodiments, the software can further include a module for assisting in the deployment of the implant. As described above, the user can select a medical procedure from a list or menu, at either the prompting of the software, or by manually selecting the option from a menu.”;
paragraph [0373] reciting “Each preprogrammed medical procedure includes information regarding the standard procedure steps, including for example, the access points, the typical routes of navigation, the equipment required or recommended, and information regarding the echogenic implant, including models of the implant and color sections or other identification designations described above. The user can be presented with a plurality of fields which each present one aspect of the medical procedure. For example, one field can present access points and can present as a default the most common access point typically used in the medical procedure. If the user desires to use a different access point, …”)	It would have been obvious to a person of ordinary skills in the art before the effective filing date of the claimed invention to modify Buras with Johnson so that the medical procedures in Buras can be selected individually.  Buras already discloses obtaining electronic medical procedures for one or more medical procedures (Buras at paragraph [0039]) but Buras does not disclose how to match up the proper electronic medical instructions with a specific medical procedure, such as a first medical procedure (Buras at paragraph [0152]).  Johnson fills this need by allowing user to select medical procedure from a menu/list and then to acquire preprogrammed data based on the selected medical procedure from the menu/list.  Therefore, it would have been beneficial to modify Buras with Johnson so that the medical procedure can be selected and preprogrammed electronic medical instruction in library 500 can be retrieved by the ARUI and displayed for that selected medical procedure.
14.	Regarding Claim 16, Buras further discloses The method of claim 15, wherein the stored instructions, when executed by one or more processors, cause the one or more processors to perform operations further comprising: collecting initial data from the one or more examination devices or sensors; (paragraph [0037] reciting “In one embodiment of the invention, the 3DGS 400 tracks the user's movement of an ultrasound probe (provided as part of medical equipment system 200) relative to the body of the patient in a defined examination area or room. The path and position or orientation of the probe may be compared to a desired reference path and position/orientation (e.g., that of an expert user such as a physician or ultrasound technician during the examination of a particular or idealized patient for visualizing a specific body structure). This may include, for example, an examination path of an expert user for longitudinal or cross-sectional visualization of a carotid artery of a patient using the ultrasound probe.”  	Probe movement is detected and compared to reference procedure.)	applying the initial data to an initial computational model to determine a next desired maneuver for the determined type of medical examination; (paragraph [0038] reciting “Differences between the path and/or position/orientation of the probe during an examination performed by a novice user in real-time, and an idealized reference path or position/orientation (e.g., as taken during the same examination performed by an expert), may be used to provide real-time 3D AR feedback to the novice user via the ARUI 300. This feedback enables the novice user to correct mistakes or incorrect usage of the medical equipment and achieve an outcome similar to that of the expert user. The real-time 3D AR feedback may include visual information (e.g., a visual display of a desired path for the novice user to take with the probe, a change in the position or orientation of the probe, etc.), tactile information (e.g., vibrations or pulses when the novice user is in the correct or incorrect position), or sound (e.g., beeping when the novice user is in the correct or incorrect position).”  First a path of the probe is compared to reference probe to detect whether it is correctly done.)
	continuing to collect additional data from the one or more examination devices or sensors; (paragraph [0038] reciting “Differences between the path and/or position/orientation of the probe during an examination performed by a novice user in real-time, and an idealized reference path or position/orientation (e.g., as taken during the same examination performed by an expert), may be used to provide real-time 3D AR feedback to the novice user via the ARUI 300. This feedback enables the novice user to correct mistakes or incorrect usage of the medical equipment and achieve an outcome similar to that of the expert user. The real-time 3D AR feedback may include visual information (e.g., a visual display of a desired path for the novice user to take with the probe, a change in the position or orientation of the probe, etc.), tactile information (e.g., vibrations or pulses when the novice user is in the correct or incorrect position), or sound (e.g., beeping when the novice user is in the correct or incorrect position).”  
Next the orientation/position of probe is compared with reference orientation/position.)
	and updating the initial computational model based on the additional data to produce a revised computational model to determine the next desired maneuver for the determined type of medical examination. (paragraph [0038] reciting “Differences between the path and/or position/orientation of the probe during an examination performed by a novice user in real-time, and an idealized reference path or position/orientation (e.g., as taken during the same examination performed by an expert), may be used to provide real-time 3D AR feedback to the novice user via the ARUI 300. This feedback enables the novice user to correct mistakes or incorrect usage of the medical equipment and achieve an outcome similar to that of the expert user. The real-time 3D AR feedback may include visual information (e.g., a visual display of a desired path for the novice user to take with the probe, a change in the position or orientation of the probe, etc.), tactile information (e.g., vibrations or pulses when the novice user is in the correct or incorrect position), or sound (e.g., beeping when the novice user is in the correct or incorrect position).”  
	The computational model are the virtual AR feedbacks that are displayed if the path and position/orientation are not correct.  Thus if the path is correct, the computation model advances to the position/orientation comparison and if that’s correct then the computational model is revised to throw no errors/or move on from path/position/orientation related comparisons.)15.	Regarding Claim 17, Buras further discloses The method of claim 16, wherein the stored instructions, when executed by one or more processors, cause the one or more processors to perform operations further comprising of one or more from the group consisting of: identifying a relevant position of an examinee; (paragraph [0154] reciting “104. The method of claim 103, wherein sensing real-time user positioning data comprises sensing real-time movement by the user of an ultrasound probe relative to the body of a patient.”  Movement of probe relative to a body means the body position must also be known.) and identifying one or more relevant landmarks of the examinee.

Allowable Subject Matter
16.	Claims 4-7, 12-13, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including ALL of the limitations of the base claim and any intervening claims.
17.	The following is a statement of reasons for the indication of allowable subject matter:  Claim 4 recites the limitation assembling the additional data from the one or more examination devices or sensors, the identified position of the examinee or the identified one or more relevant landmarks of the examinee to construct a 3D examination environment; and updating the initial computational model or the revised computational model with data describing the 3D examination environment and the identified one or more relevant landmarks to create a probability map of potential poses for the one or more examination devices or sensors which is not disclosed in any of the cited references. 18.	Claims 5-7 depends from 4 and are allowed because of this dependency.
19.	Claim 12 recites the limitation assembling the additional data from the one or more examination devices or sensors, the identified position of the examinee or the identified one or more relevant landmarks of the examinee to construct a 3D examination environment; and updating the initial computational model or the revised computational model with data describing the 3D examination environment and the identified one or more relevant landmarks to create a probability map of potential poses for the one or more examination devices or sensors which is not disclosed in any of the cited references. 20.	Claims 13-14 depends from claim 12 and are allowed because of this dependency.
21.	Claim 18 recites the limitation assembling the additional data from the one or more examination devices or sensors, the identified position of the examinee or the identified one or more relevant landmarks of the examinee to construct a 3D examination environment; and updating the initial computational model or the revised computational model with data describing the 3D examination environment and the identified one or more relevant landmarks to create a probability map of potential poses for the one or more examination devices or sensors which is not disclosed in any of the cited references. 22. 	Claims 19-20 depend from claim 18 and are allowed because of this dependency.

CONTACT
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993. The examiner can normally be reached Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK S CHEN/Primary Examiner, Art Unit 2611